Spoeeokd, J.,
dissenting. Lord Coke’s definition of a tax has been accepted in this court on several occasions: “a burthen, charge, or imposition set on persons or property for public uses; exactions to fill the public coffers for the payment of the debt, and the promotion of the general welfare of the country”
*745The “fees” exacted from vessels undergoing inspection in the time of quar* antine, under the Act of March 15th, 1855 (p. 471), seem to come within the terms of Lord Coke’s definition ; they are an imposition set on persons or pro* perty for public uses; for observe, they do not'go to the resident physician as a compensation for his work; in effect, they go to the State; the State es* tablished the quarantine not for the benefit of tlie quarantined vessels them* selves, but for the benefit oí the State at large, by guarding it against the importation of pestilence by the vessels. The officers employed receive fixed salaries from the State. The fees, through the machinery of the Board of Health, are expended for the public benefit under-the supervision of the State, because they are required to be deposited -in bank, and the statement thereof approved by the Auditor of Public Accounts. I see no analogy between such an imposition as this and the fees paid to notaries, &c., which are a compensation for services done to the party paying them,' and go directly into the pocket of the party who renders the services.
The jurisdiction of this court extends to “ ali. cases in which the constitutionality or legality of any taw, toll, or impost, whatsoever, shall be in contes-tation.” Constitution,. Art. 62.
The sole question presented by the appellant in this case is, the legality or or illegality of the fees exacted from vessels arriving at the Rigolets and At-chafalaya quarantine stations, and there inspected under the provisions of the Act of March 15 th, 1855, entitled .“an Act to establish Quarantine for the protection of the State.” Sess. Acts, p. 471. It is conceded by the argument, that the law is constitutional.
The appellant contends, that this Act does not authorize the Board of Health to charge fees for the inspection of vessels quarantined at those two stations, but only upon such vessels as are inspected at the quarantine ground on the Mississippi river.
This is, to my mind, purely a question of law touching the legality of a tax, toll, or impost; and as such, I think, we are compelled to take jurisdiction of it, and to construe this law for the parties, irrespective of the amount in dispute between them.
By the seventh section of the Act in question, the quarantine stations of the Rigolets and the Atchafalaya, were established; but it was declared that the provisions of this Act should apply to the station at the Rigolets, only from the day of the issuing of the Governor’s proclamation, as provided by section thirteen, and should continue in force there until suspended by a vote of two-thirds of the members of the Board of Health; and further, that the provisions of the Act should apply to and be enforced at the quarantine station on the Atchafalaya river, from the first of May to the first of November of each year, and also when the Governor shall have issued his proclamation as provided by the thirteenth section, and in such case should remain in full force until suspended by a resolution voted for by two-thirds of the members of the Board of Health.
I understand these provisions to extend the rule as to fees of inspection at the quarantine ground on the Mississippi river to the two stations at the Rego-lets and the Atchafalaya, whenever a quarantine is kept up there in pursuance of the Act. I therefore think the tax, toll or impost, levied upon the defendants’ vessels, was a legal exaction, and that the judgment appealed from should be affirmed.